 KELLY & PICERNE, INC.543Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United MineWorkers of Americaand SouthernLabor Unionare labor or-ganizations within the meaning of Section2(5) of the Act.2.By contributingsupport toSouthernLabor Unionthe Respondents have en-gaged in and are engaging in unfair labor practices within the meaning of Section8(a)(2) of the Act.3.By interfering with,restraining,and coercing employees and prospective em-ployees in the exercise of rights guaranteedby Section 7 of- the Actthe Respond-ents have engaged in and are engaging in unfair labor practices within the meaningof Section8 (a)( 1 ) of the Act.4.Theaforesaid unfair labor practices are unfair-labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Kelly & Picerne,Inc.andProvidence,Pawtucket and CentralFalls Carpenters'District Council a/w United Brotherhoodof Carpenters and Joiners of America.Case No. 1-CA-3169.May 15, 1961DECISION AND ORDEROn December 23, 1960, Trial Examiner Max M. Goldman issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed. - Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptionsand the brief, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations except as herein modified.''The Trial Examiner foundthat theRespondent refused to bargain with the Union onMarch 21,the date of the first contact madeby the Union withRespondent.We do notagree that thiswas the timethe refusal to bargain occurred as, onMarch 21,the Unionmerely requested a meeting with Respondent,and the meeting was arranged.We find,however, that on March 24, thedate of thefirstmeeting between Respondent and theUnion, and thereafter,for thereasons set forth in the Intermediate Report and found bythe Trial Examiner,the Respondent refused to bargain in violation of Section 8(a) (5) ofthe Act, asamended.131 NLRB No. 79. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Kelly & Picerne, Inc.,Cranston, Rhode Island, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Interrogating its employees concerning their own or theirfellow employees' union interests or affiliation in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a) (1) ofthe Act, as amended.(b)Refusing to bargain collectively with Providence, Pawtucket,and Central Falls Carpenters' District Council affiliated with UnitedBrotherhood of Carpenters and Joiners of America, as the exclusiverepresentative of all its carpenters, excluding all other employees,office clerical employees, professional employees, guards, and super-visors as defined in the Act, with respect to rates of pay, wages, hoursof employment, and other conditions of employment.(c)Discouraging membership in the above-named labor organiza-tion, or any other labor organization of its employees, by discrimi-nating in regard to their hire or tenure of employment or any term orcondition of employment.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to join,form, or assist labor organizations, including the above-named labororganization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection or torefrain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named labororganization, as the exclusive representative of the employees in theaforesaid unit, and, if an understanding is reached, embody such un-derstanding in a signed agreement.(b) Resume its rough carpentry operations and offer to the employ-ees named in the Appendix reinstatement to their former or substan-tially equivalent positions without prejudice to their seniority or otherrights and privileges previously enjoyed and make them whole in the KELLY & PICERNE, INC.545manner set forth in the section of the Intermediate Report entitled,`.`Remedy."(c)Preserve and, upon request, make available to the Board or itsagents for examination and copying, all payroll records and reports,social-security payment records, timecards, personnel records and re-ports, and all other records necessary to analyze the amount of back-pay and other benefits due and the rights of employment under theterms of this Order.(d)Post at its offices at Cranston, Rhode Island, and at its jobsites,copies of the notice attached to the Intermediate Report marked"Appendix." 2 Copies of such notice, to be furnished by the RegionalDirector for the First Region, shall, after being signed by an author-ized representative of the Respondent, be posted immediately uponthe receipt thereof and be maintained by it for a period of 60 con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that such notices are notaltered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has takento comply therewith.'The notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding against Kelly & Picerne, Inc., herein also called the Respondentor the Company,involves 8(a)(1), (3), and(5) allegations and was initiatedby Providence,Pawtucket and Central Falls Carpenters'District Council affiliatedwith United Brotherhood of Carpenters and Joiners of America,herein also calledthe Charging Party or the Union.The hearing was held on June 27 and 28, 1960,at Providence, Rhode Island.The General Counsel presented oral argument atthe close of the hearing and the Respondent filed a brief.Upon the entire record in the case, and his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Rhode Island corporation,with its principal office and placeof business at Cranston,Rhode Island,is engaged in the construction and sale ofresidential homes, buildings,and other related products.During a recent annualperiod the Respondent in the course of its operations purchased goods and materialsvalued in excess of $200,000, of which,goods and materials valued in excess of$50,000 were transported to the Respondent's various jobsites and principal placeof business from,, and received from,,other,enterprises located in the State ofRhode Island,which other enterprises had received the said goods and materialsdirectly from States other than the State.of Rhode Island.It is found that theRespondent is engaged in commerce within the meaning of the Act.,599198-62-vol. 131-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDProvidence, Pawtucket and Central Falls Carpenters' District Council affiliatedwith United Brotherhood of Carpenters and Joiners of America, is a labor organiza-tion within the meaning of the Act.M. THE UNFAIR LABOR PRACTICESA. The issuesThe issues presented are whether the Company (1) beginningMarch 19, 1960,engaged inspecified acts and conduct in violation of Section8(a)(1); beginningMarch 21, discriminated against 12 named employees in violation of Section8(a)(3); 1 and beginning March 21, refused to bargainin violationof 8(a)(5) ofthe Act.B. The eventsAfter some expressions of discontent among the Company's employees at theirown Christmas party in 1959, Anthony Sepe, a carpenter of some yearsstandingwith the Company, consulted with the Union.Thereafter Sepe discussed thematter with other carpenters and he and some of the men had a discussion withtheUnion as to the possible benefits of joining.A meeting was held at theUnion's hall on March 17.Many of the Company's employees were present andsignedauthorization cards.By the following day, Friday, March 18, 16 of theCompany's 24 carpenters had signed authorization cards on behalf of the Union.On Saturday afternoon, March 19, the Company's generalsupervisor who hiresand discharges construction employees, Anthony Ferry, telephonedSepe at home.In this conversation Ferry asked Sepe about the men having signed union cards.Sepe disclaimed any knowledge about the men having signed cards, but did statethat they had had a meeting at the union hall.At Ferry's invitation Sepe appearedat Ferry's house at about 4:30 later that day.Ferry asked Sepe if he knew any-thing about the union cards and Sepe again disclaimed any knowledge of the cards.Ferry also asked Sepe if it would do any good for Ferry to call some of the othermen to see if some kind of agreement or settlement could be reached so that thingscould be worked out.Nothing was said about a pending layoff or not reportingfor work on Monday morning, March 21.When Sepe left Ferry's home Ferrystated that he was going to call some of the other men to see why they had joinedtheUnion.The same day, Ferry also telephoned employee Charles Lovegreen.Ferry inquired of Lovegreen as to whether he had signed a union card, whetherothers had signed cards and what were Lovegreen's complaints.Nothing was saidabout a pending layoff.On the following Monday morning, March 21, company officials announced tothe carpenters named in footnote 1, among others, that they were laid off becausethe Company was changing its method of doing the work.The men reported their layoff to the Union on the day of the event, March 21,and that day the Union's business agent, Jerome Kearney, telephoned the Company.Kearney first met with Romeo Picerne, vice president and general manager of theCompany on March 24. Kearney then presented Romeo Picerne with a proposedcontractcontaininga recognition clause, among other things.A discussion washad concerning the terms of the document.Kearney requested recognition andRomeo Picerne stated that he was not at that time prepared to recognize the Union.The parties met again at the end of March and in early April.During this periodcontract terms such as wages and subcontracting were discussed.The Companydid not question the Union's majority status and took the position that it wouldrecognizethe Union if they could reach an agreement as to the substantive termsof the contract.No agreement was, however, reached as to the substantive termsof a contract.The final exchange between the parties occurred on April 6, whenthe Companyexpressedthe position that if an agreement could be reached as tothe terms of a contract it would recognize the Union, otherwise the Companywanted an election.The Union pointed out that it had the authorizationcards andthat an electionwas not necessary.1 The individuals involved are :ThomasGlarmelloAlbert LongoMario SantucciAnthony DeRitaRalph MialeRobert SormantiCharlesLovegreenJack PateAnthony SepeRaymond LordErnest RossiClifford Tauvain KELLY & PICERNE,INC.547C. The conclusions-1.The appropriateunit; and the majorityIt is foundthat all the Company's carpenters excluding all other employees,officeclerical employees,professionalemployees, guards, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining withinthemeaningof Section 9(b) of the Act. It is further found, as the Union byMarch 18, 1960, represented 16 of the Company's 24 carpenters by virtue of theauthorization cards then executed, that beginning that dateand at all material timesthereafter, the Union was the representative of the Respondent's employees in theabove-described unit within the meaning of Section 9(a) of the Acts2. Interference, restraint, and coercion; the discrimination; and the refusal to bargainThe Company explained at the hearing that the layoff of March 21, which isalleged to be discriminatory, was brought about by itsdecisionto subcontract roughcarpentry work for economicreasons.According to Romeo Picerne, vice presidentand general manager, thesubjectof subcontracting carpentry work had been under consideration for about 2 years,and he and his brother John Picerne, who is treasurer and is in charge of thebuilding operations, had discussed the matter the last fewwinters asthe cost problembecame evident during that part of the year.The problem of varying labor costsby seasons with the high cost showing in the winter season had not been howevera pressing problem in the last few years.Although during this period concrete,roofing, landscaping,and some paintingwork had been subcontracted, the car-pentry work had not been subcontracted.After the Company's accountant hadreported on costs in early March, further, accordingtoRomeo Picerne,he, hisbrother John, and their father met with the accountant on March 14. The ac-countant reported, according to Romeo Picerne, that the labor costs on the housesbuilt during the past winter had exceeded the estimates, and it was decided at thismeeting as their only salvation in the homebuildingbusinessto subcontract thecarpentry work as soon as possiblesince it wasthe only variable cost ofa sizablenature which had not been subcontracted .3According to Romeo Picerne subcon-tracting was not necessarily less expensive but it would provide the advantage of anonvariable cost.Romeo Picerne also testified that labor costs during the last winterhad not been as bad as the prior two winters as they had a mild winter and kepta full crew working.He also testified that some subcontracting might cost morein the summer than in the winter.John Picerne testified that it was less expensive to subcontract the carpentry workthan to have it done by the Company's own men. Documentary evidence was notadduced by the Company to support this testimony.4 Further, according to JohnPicerne, during the week that followed the April 14 meeting, he advised with un-named others in the homebuilding field and a banker as to the feasibility of sub-contracting the carpentry work, and on March 25 he first contacted a prospectivesubcontractor and was given a contract price.The complement of carpenters laid off on March 21 was such that the Companydid not have employees then to complete the rough carpentry still in progress. Begin-ning about 2 weeks after the layoff, the Company recalled some of the men it hadlaid off to do finish carpentry work and the noncompleted rough carpentry workwhich the subcontractors refused to do. In about May 1960, about 2 months afterthe layoff, the Company granted a wage increase to its employees, including the car-penters, amounting to about 7 or 8 percent because business conditions were fairlygood.Concerning Romeo Picerne's testimony, it would appear therefrom that the lastwinter was relatively favorable compared to past winters when the cost problem hadnot been considered pressing, that subcontracting costs could beseasonaland wouldnot necessarily provide the advantage of a nonvariable cost, and that in the face ofthe expectancy of declining labor costs due to the then improving weather condi-tions, the Company decided on March 14 to subcontract the carpentry work.Con-2 SeeFranks Bros.,321 U.S. 702.8Within a few days after this meeting it was decided, according to the Company, to sub-contract the rough carpentry work and retain the finish carpentry work.4 SeeSupreme Bedding and Furniture Manufacturing Company, Inc.,93 NLRB 1616;Interstate Circuit, Inc. v.U.S, 306 U.S. 208; andSam Wallicket ai.d/b/a Wallick andSchwalm Company, at al.,198 F 2d 477 (C.A. 3). 548DECISIONSOF. NATIONAL LABOR RELATIONS BOARDcerning John Picerne's testimony,itwould'appeartherefrom that thedecision tosubcontract the carpentry work was made on March 14,before he had made in-quiries as to the feasibility of such a procedure,and before by more than a week hehad got a contract price from a prospective subcontractor-the essential fact withoutwhich'a computation could not be made to determine whether it would be lessexpensive to subcontract.Furthermore,according to the Company's testimony on Saturday,March 19, thePicerne brothers met with Ferry,general supervisor,who in accordance with priorinstructions submitted a list of carpenters to be laid off the following Monday, March21.This meeting ended by 1 p.m. on Saturday.If a decision as to when and whichcarpenters to lay off for economic reasons was thena fait accompliit is difficult toperceive why Ferry made efforts that afternoon by telephone and otherwise to dis-suade employees from the Union by inquiries as to whether employees had signedunion cards,why they had joined the Union, and whether a settlement could beworked out.It is accordingly found that the Company did not lay off employees on March 21for economic reasons, but that the decision to subcontract rough carpentry workwas made for discriminatory reasons and in violation of Section 8(a) (3) and (1)of the Act, as shown especially by Ferry's knowledge of the union activities on March19, his conduct in attempting to dissuade the employees from the Union,and thehaste with which the Company thereafter proceeded in executing the layoff of March21, not contacting a prospective subcontractor until several days thereafter and leav-ing houses in a noncompleted rough stage.It is found by Ferry's inquiries of Sepe as to whether his fellow employees hadsigned union cards and of Lovegreen as to whether he or his fellow employees hadsigned union cards on March 19, 1960,that the Respondent violated Section 8(a),(1)of the Act. It is also found that the Respondent's insistence upon an agreement asto the substantive terms of a contract as a condition to recognizing the Union,together with its violations of Section 8(a) (1) and(3), as found above,disclose anintent not to bargain in good faith at any time. It is accordingly found that beginningMarch 21, when the Union first contacted the Company,the Respondent violatedSection 8(a) (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade,traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a)'(1), (3),and (5) of the Act, it will be recommended thatthe Respondent cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Thus, having.found that the Respondent interfered with,restrained,and coercedits employees by interrogating them,as described above in the section entitled, "Theconclusions,"the Trial Examiner will recommend that the Respondent cease anddesist from this conduct.Having found that the Respondent refused to bargain in violation of the Act, itwill be recommended that upon request,the Respondent bargain collectively withthe Union and if an understanding is reached,such understanding be embodied ina signed agreement.As it has been found that the Respondent discontinued its rough carpentry workwith its own employees and laid off certain of its carpenters,in violation of Section8 (a) (3) and(1) of theAct, itwill be recommended,in accordance with the Board'spolicy,5 that the Respondent resume its rough carpentry operations with its ownemployees,and offer all the employees listed in the Appendix who were discriminatedagainst,immediate and full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights and privileges.See,TheChase National Bank of the City of New York, San Juan, Puerto Rico Branch, 65NLRB 827. It will be further recommended that the Respondent make the afore-said employees whole for any loss of pay suffered by reason of the discriminationagainst them.Loss of pay shall be based upon earnings which they normally would5Herman Nelson Division, American Air Filter Company, Inc,127 NLRB 939; andJays Foods,Inc.,129 NLRB 690. KELLY &PICERNE,INC.549have earned from the date of the discrimination against them, March 21, 1960, to thedate or dates of reinstatement, less net earnings, computed on a quarterly basis in themanner established by the Board in F. W.Woolworth Company,90 NLRB 289;N.L.R.B. v. Seven-Up Company of Miami, Inc.,344 U.S. 344. It will also be recom-mended that the Respondent preserve and, upon request, make available to theBoard payroll and other records to facilitate the computation of the backpay due.As the unfair labor practices committed by the Respondent are of a characterstriking at the root of employee rights safeguarded by the Act, it will be recommendedthat the Respondent cease and desist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Providence, Pawtucket and Central Falls Carpenters' District Council affiliatedwith United Brotherhood of Carpenters and Joiners of America, is a labor organiza-tion within the meaning of the Act.2.By discriminating in regard to the hire and tenure of employment as to theemployees named in the Appendix, thereby discouraging membership in the Union,the Respondent has engaged in unfair labor practices within the meaning of Section8(a),(3) of the Act.3.By refusing to bargain collectively with the Union as the exclusive representativeof its employees in the appropriate unit set forth in the section entitled, "The con-clusions," beginning March 21, 1960, the Respondent has engaged in and-is engagingin unfair labor practices within the meaning of Section 8(a).(5) of the Act.4.By engaging in the interrogation as described above in the section entitled,"The conclusions," and by engaging in discrimination and refusing to bargain, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Providence, Pawtucket and Centralpenters and Joiners of America, or any other labor organization, by discrimi-nating in regard to the hire or tenure of employment or any term orcondition of employment of our employees.WE WILL NOT interrogate our employees concerning their own or theirfellow employees' union interest or affiliation in a manner constituting inter-ference, restrain or coercion.WE WILL, upon request, bargain with Providence, Pawtucket and CentralFallsCarpenters' District Council affiliated with United Brotherhood of Car-penters and Joiners of America, as the exclusive representative of all ouremployees in the appropriate unit with respect to rates of pay, wages, hoursof employment, and all other conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement.The appropriate unit is:All our carpenters, excluding all other employees, office clerical employees,professional employees, guards, and supervisors as defined in the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labororganizations, to join or assist the above-named labor organization, or anyother labor organization, to bargain collectively through representatives oftheir own choosing, or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right may be affected 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDby an agreement requiring membership in a labor organization as authorizedin Section8(a)(3) of the Act.WE WILL resumeour rough carpentry operations and offer the employeesnamed belowimmediate and full reinstatementto their formeror substan-tially equivalentpositions as carpenterswithout prejudice to theirseniorityor other rightsand privilegespreviouslyenjoyedand make them whole forany loss ofpay sufferedas a result of our discrimination against them.Thomas GiarmelloJack PateAnthony De RitaErnest RossiCharles LovegreenMario SantucciRaymond LordRobert SormantiAlbert LongoAnthony SepeRalph MialeClifford TauvainAll our employeesare free to become,remain,or refrainfrom becoming orremaining,members of any labor organization,except to the extentthat such rightmay be affected by an agreement requiring membership in a labor organization asa condition of employment as authorized in Section8(a) (3) of the Act.KELLY &PICERNE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain postedfor 60 days from the date hereof,and must not bealtered, defaced,or coveredby anyother material.Northern Nevada Chapter, National Electrical Contractors Asso-ciation and Represented EmployersandInternational Brother-hood of Electrical Workers, Local401,AFL-CIO, Petitioner.Case No. 20-RC-4312.May 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Daid W. Leahy, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a Board certification in a multiemployer unitrepresented by the Northern Nevada Chapter of the National Electri-cal Contractors Association, herein called NECA. Included withinthe unit petitioned for are employees currently represented in the131 NLRB No. 74.